UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED TITUS SHULER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:96-cr-00013-BR-1)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Titus Shuler, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alfred Titus Shuler appeals the district court’s order

denying     his   motion     for    reduction      of   sentence         pursuant   to   18

U.S.C.    §   3582(c)    (2006).           Shuler’s     challenge        to   the   career

offender enhancement cannot be addressed in a § 3582 motion.

See Dillon v. United States,                     U.S.      ,        , 130 S. Ct. 2683,

2694 (2010) (“§ 3582(c)(2) does not authorize a resentencing.”).

We   have     reviewed     the     record    and    find       no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         United    States       v.     Shuler,       No.      7:96-cr-00013-BR-1

(E.D.N.C. July 15, 2009).                We deny Shuler’s motions to place

this   case    in    abeyance      and     for    appointment       of    counsel.       We

dispense      with    oral       argument     because      the      facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2